—In a proceeding pursuant to CPLR article 78, inter alia, to review two determinations of the Common Council of the City of White Plains, both dated February 2, 1998, adopting Resolution No. 25-97 which approved a site plan amendment for the intervenor’s property and Resolution No. 24-97 which approved an amendment of the governmental use permit applicable to the intervenor’s property, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered August 27, 1998, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The environmental review conducted with respect to the two proposed unlisted actions, including a comprehensive traffic study, satisfied the substantive requirements of the State Environmental Quality Review Act (ECL art 8) (see, Matter of Scenic Hudson v Town of Fishkill Town Bd., 266 AD2d 462; cf., Matter of Scenic Hudson v Town of Fishkill Town Bd., 258 AD2d 654, 655). Accordingly, the Supreme Court properly dismissed the instant proceeding which, inter alia, challenged the propriety of the negative declarations issued in connection with the environmental review conducted herein (see, Matter of *746Southampton Commons Homeowners Assn. v Southampton Town Bd., 268 AD2d 480; Matter of City of Rye v Korff, 249 AD2d 470, 471).
The petitioners’ remaining contentions are without merit. Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.